Citation Nr: 1542894	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-08 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder.

2.  Entitlement to service connection for urinary frequency, to include as secondary to service-connected non-Hodgkin's lymphoma.

3.  Entitlement to service connection for fatigue, to include as secondary to service-connected non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied in part, service connection for urinary frequency, fatigue, anxiety, and depression.

The Board has recharacterized the psychiatric claim as a claim for service connection for an acquired psychiatric disorder to include major depressive disorder, so as to more accurately reflect the evidence of record and the Veteran's complaints of symptomatology as well as to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In his March 2014 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran raised the issue of service connection for erectile dysfunction as secondary to his service-connected disabilities.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The Board has reviewed the Veteran's claims file in the Veterans Benefits Management System (VBMS) and the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of service connection for urinary frequency and service connection for fatigue are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's major depressive disorder is attributable to his service-connected right and left lower extremity neurological deficits.


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable disposition of the claim for service connection on appeal, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished.

The Veteran contends that he has a psychiatric disability which is the result of the residuals of his service-connected non-Hodgkin's lymphoma, including neuropathy in the lower extremities.  Generally, service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(b).

The evidence of record establishes that the Veteran has a current psychiatric disability.  Diagnoses include adjustment disorder with anxiety and depression in VA treatment records, and a diagnosis of major depressive disorder at a November 2013 VA examination. 

The record also reflects that the Veteran is currently service-connected for right and left lower extremity neurological deficits manifested by tingling/numbness/pain associated with non-Hodgkin's lymphoma.  Service connection was granted in a May 2014 Decision Review Officer Decision.  

Regarding the etiology of the Veteran's psychiatric disorder, the Veteran underwent a VA mental disorders examination in November 2013.  The VA examiner, a medical doctor, indicated that he reviewed the Veteran's claims file, and diagnosed the Veteran with major depressive disorder.  The examiner noted that the Veteran suffered from depression and anxiety about the outcome of his increasingly severe medical condition.  The Veteran's depression and anxiety symptoms were a direct result, and caused by his chronic daily pain and limitations of functioning, leading to inability to re-enter the workplace.  The Veteran did not have any difficulties with depression prior to the onset of his current difficulties with painful neuropathy. There are no contrary nexus opinions of record. 

Having reviewed the complete record, the Board concludes that service connection for major depressive disorder on a secondary basis is warranted.  The only medical opinion of record supports the conclusion that the Veteran's major depressive disorder is caused by or a result of his service-connected right and left lower extremity neurological deficits.  Consequently, the Board finds that service connection for major depressive disorder is warranted.        




ORDER

Service connection for major depressive disorder secondary to service-connected right and left lower extremity neurological deficits is granted.


REMAND

Regarding the claim for service connection for urinary frequency, the Veteran claims that his condition is the result of the treatment he underwent for his service-connected non-Hodgkin's lymphoma.  The Veteran underwent a VA kidney conditions examination in October 2013.  The examiner found that the Veteran had renal dysfunction, with signs and symptoms being lethargy, weakness, and limitation of exertion due to renal function.  The examiner then opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service event, injury, or illness.  The examiner stated that the Veteran's frequent urination was most likely due to benign prostatic hyperplasia (BPH), and there "are treatments available.  If he doesn't sleep at night due to his frequent urination then he will be tired all day.  Therefore, these are not residuals of his Non Hodgkin's lymphoma."  

The VA opinion is inadequate.  First, the examiner failed to provide an opinion regarding secondary service connection.  Also, the examiner failed to provide a complete explanation in support of the opinion.  While the examiner attributed the Veteran's frequent urination to BPH, the examiner failed to discuss the etiology of the BPH, and did not explain what was meant by "treatments available."  In light of the foregoing, a new examination is necessary on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

Regarding the claim for service connection for fatigue, to include as secondary to service-connected non-Hodgkin's lymphoma, the Veteran contends he developed fatigue following his chemotherapy for his non-Hodgkin's lymphoma.  A November 2011 VA examination noted weakness and easy fatigability as signs and symptoms due to the Veteran's non-Hodgkin's lymphoma.  The January 2012 rating decision denied the Veteran's claim in part on the basis that there was no evidence of any diagnosed chronic disorder manifested by abnormal fatigue.  Subsequently, in an October 2013 VA chronic fatigue syndrome examination, the examiner indicated that the Veteran was diagnosed with chronic fatigue syndrome.  However, while the examiner noted the Veteran's subjective complaints regarding having fatigue since his chemotherapy for non-Hodgkin's lymphoma, the examiner did not provide a nexus opinion.  As such, a remand is necessary for a new VA examination to determine whether a diagnosis of chronic fatigue syndrome is appropriate, or whether the Veteran's complaints of fatigue are symptoms of his service-connected disabilities, and not a separate disability.

Also on remand, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated complete VA treatment records from the Fayetteville, Arkansas VA Medical Center, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of March 2014 to the present.

2.  After the above development is completed, schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of the Veteran's urinary frequency.  The complete claims folder must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

The examiner is asked to provide opinions on the following:  

a)  Whether the Veteran has a current disability manifested by urinary frequency.  In rendering this opinion, the examiner should address the significance of the diagnosis of benign prostatic hypertrophy (BPH) contained in the Veteran's VA treatment records.

b)   For each diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not that the diagnosed condition was caused or aggravated (permanently increased in severity) by the Veteran's service-connected non-Hodgkin's lymphoma, to include chemotherapy.  

The examiner should cite to the medical and competent lay evidence of record in the claims file, including the Veteran's statements, and MUST explain the rationale for the opinions given.   If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.

3.  Also schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of the Veteran's fatigue.  The complete claims folder must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

a)  Whether the Veteran's has a current disability manifested by fatigue, or whether the Veteran's complaints of fatigue are generally symptoms of his non-Hodgkin's lymphoma and not a separate disability.   When rendering this opinion, the examiner should address the findings in the October 2013 VA examination.  

b)  If a separate disability is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that the diagnosed condition was caused or aggravated (permanently increased in severity) by the Veteran's service-connected non-Hodgkin's lymphoma, to include chemotherapy.  

The examiner should cite to the medical and competent lay evidence of record in the claims file, including the Veteran's statements, and MUST explain the rationale for the opinions given.   If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.

4.  Undertake any other development deemed appropriate, and then readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


